Citation Nr: 1041909	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  07-20 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for bilateral hearing loss 
disability.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to an initial disability evaluation in excess of 
20 percent for gout.  

5.  Entitlement to an initial compensable disability evaluation 
for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to August 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Pittsburgh, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

In a July 2010 statement in support of claim, the Veteran 
requested that treatment records from the Salem VA Medical Center 
(MC) be obtained and associated with the claims folder.  VA is 
deemed to have constructive knowledge of documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. 
App. 611,612-13 (1992).  If those documents predate a Board 
decision on appeal, are within VA's control, and could reasonably 
be expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

The Board further observes that the Veteran, through his 
representative, has indicated that the symptomatology associated 
with his gout and hypertension has increased in severity.  The 
Board notes that treatment records associated with the claims 
folder since the October 2006 VA examination demonstrate that the 
Veteran was treated for gout on an emergency room type basis on 
several occasions subsequent to the VA examination.  VA is 
obliged to afford a veteran a contemporaneous examination where 
there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The last 
comprehensive VA examination afforded the Veteran occurred in 
October 2006.  As such, additional VA examinations to determine 
the extent of any hypertension and gout disorder are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records 
of the Veteran from the Salem VAMC from 
October 2006 to the present.  

2.  After obtaining the above treatment 
records, schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected hypertension.  The 
claims folder must be made available to the 
examiner.  All indicated tests and studies 
are to be performed, including serial blood 
pressure readings, and all findings are to 
be reported in detail.

3.  After obtaining the above treatment 
records, arrange for the Veteran to undergo 
a VA examination in support of his claim 
for a higher evaluation for gout.  Forward 
the claims file to the examiner for review 
of all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) record in detail the Veteran's history 
of gout, including how frequently it 
manifests and to what degree;

b) list all symptoms of the Veteran's gout;

c) objectively determine the number of 
exacerbations of gout the Veteran 
experiences yearly;

d) describe the severity of such 
exacerbations by indicating whether they 
cause definite, severe or total impairment 
of health; and

e) provide detailed rationale, with 
specific references to the record, for the 
opinions provided.

4.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examinations, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, to include scheduling 
additional VA examinations for the low 
back, knee, and hearing loss disabilities, 
if the above additionally obtained VA 
treatment records warrant such, the RO/AMC 
should readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

